Citation Nr: 0218845	
Decision Date: 12/12/02    Archive Date: 01/07/03

DOCKET NO.  91-17 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Veteran represented by:	John E. Howell, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The appellant served on active duty from May 12 to June 8, 
1970.

This appeal to the Board of Veterans' Appeals (Board) 
arises from an August 1989 decision by the Columbia, South 
Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which declined to reopen a 
previously denied claim for service connection for an 
acquired psychiatric disorder.  By decision dated in April 
1992, the Board also declined to reopen the claim.  The 
appellant subsequently appealed this decision to the Court 
of Appeals for Veterans Claims (Court) (previously known 
as the United States Court of Veteran's Appeals).

By single judge memorandum decision dated May 1993, the 
Court determined that the veteran had submitted evidence 
sufficient to reopen his claim.  Therefore, the Court 
vacated the Board's April 1992 decision and remanded the 
claim to the Board for additional development and 
adjudication on the merits.  The Board remanded the case 
in December 1993, in March 1995, in March 1996, and in 
August 1997.  In June 1999, the Board issued a decision 
denying the claim on the merits.  The appellant 
subsequently appealed this decision to the Court.

By single judge decision dated on September 8, 2000, the 
Court upheld the Board's denial and entered an order 
affirming the Board's June 1999 decision.  On October 19, 
2000, the Court entered judgment in the case.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act (VCAA) of 2000.  106 P.L. 475, 114 Stat. 
2096 (2000).  In pertinent part, this law redefined VA's 
notice and duty to assist requirements.  See 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 (West Supp. 2001).  See 
also 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  
Thereafter, the Court recalled the October 19, 2000 
judgment in a February 2001 decision requesting briefing 
as to the applicability of the VCAA.  In May 2001, the 
parties filed a Joint Motion for Remand and to Stay 
Proceedings to allow the Board consider the claim under 
the revised laws.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991) (where the law or regulation changes during an 
appeal, VA must consider both the old and the new versions 
and apply the version most favorable to the claimant).  In 
September 2001, the Court vacated the Board's June 1999 
decision pursuant to the Secretary's unopposed joint 
motion for remand requesting reconsideration of the claim.

Thereafter, the Board deferred adjudication of the claim 
pending further development pursuant to 38 C.F.R. 
§ 19.9(a)(2).  The development has been completed, the 
Board is prepared to issue a decision at this time.


FINDINGS OF FACT

1.  A rating decision in June 1987 denied service 
connection for a nervous disorder on the basis that new 
and material evidence had not been presented to reopen the 
appellant's claim.  The appellant was notified of that 
determination and did not appeal.

2.  Evidence added to the record since June 1987 is not 
cumulative or redundant of that previously of record and 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.

3.  This case is not so complex or controversial that an 
opinion by an independent medical expert is needed.

4.  The appellant does not have a chronic acquired 
psychiatric disorder; he has a personality disorder.


CONCLUSIONS OF LAW

1.  Evidence added to the record since the final, 
unappealed rating decision in June 1987 that denied 
service connection for a nervous disorder is new and 
material and the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 
20.1103 (2002).

2.  The criteria for requesting an opinion from an 
independent medical expert are not met.  38 U.S.C.A. §§ 
5107, 5109 (West 1991); 38 C.F.R. §§ 3.159, 20.901, 20.902 
(2002).

3.  A psychiatric disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. § 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to assist and provide notice

As noted in the Introduction, the provisions of the VCAA 
became effective during the pendency of this appeal.  
Among other things, this law requires VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim and includes other notice and duty to 
assist provisions.  See 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107 (West Supp. 2001).  VA has enacted regulations to 
implement the provisions of the VCAA.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  The 
Court vacated the Board's June 1999 decision and remanded 
the claim for consideration of the VCAA.

The Court has emphasized that the provisions of the VCAA 
impose new notice requirements on the part of VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that 
is necessary to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001).  As part of that notice, VA shall 
indicate which portion of that information and evidence, 
if any, is to be provided by the claimant and which 
portion, if any, VA will attempt to obtain on behalf of 
the claimant.  Id.  Throughout the claims process, the RO 
has sent the appellant numerous correspondences which have 
advised him of the types of evidence and information 
needed to substantiate his claim.  By means of a Statement 
of the Case (SOC) and numerous Supplemental Statements of 
the Case (SSOC), the RO has periodically notified the 
appellant of the evidence obtained and reviewed in denying 
his claim.

On October 17, 2002, the Board sent the appellant and his 
attorney of record a letter notifying them of the section 
5103 requirements.  This letter provided notice of the 
dispositive issue on appeal, the general duties on the 
part of the appellant and VA in developing this claim and 
a detailed description of the development conducted in 
this case.  The Board also provided the appellant with 
copies of documents obtained directly from Dr. Kazaglias 
pursuant to 38 C.F.R. § 19.9(a)(2).  See 38 C.F.R. 
§ 20.903(b) (2002).  This letter also notified the 
appellant to inform VA of any additional records that he 
might want to submit in support of his claim, and provided 
him a contact address to send any such records and/or to 
request VA assistance in obtaining such records.  This 
letter specifically advised the appellant that he bore the 
ultimate responsibility of establishing the existence of a 
currently diagnosed psychiatric disability which was 
incurred in or aggravated by active service.  The 
appellant's attorney has acknowledged receipt of this 
letter, and advised the Board of their opinion that VA has 
sufficient evidence of record to decide this claim.  The 
Board finds, therefore, that the notice requirements of 
38 U.S.C.A. § 5103 have been satisfied.

The provisions of 38 U.S.C.A. § 5103A require VA to make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this case, 
VA has obtained the appellant's service medical records, 
his claims information from the Social Security 
Administration (SSA), and all VA clinical records 
identified by the appellant as relevant to his claim on 
appeal.  The appellant has not identified any additional 
records which may be in the possession of a federal 
agency.  The provisions of 38 U.S.C.A. § 5103A(c), 
therefore, have been satisfied.  VA has also obtained all 
private records identified by the appellant as relevant to 
his claim on appeal, to include repeat attempts by the 
Board to obtain all clinical records from Dr. Kazaglias to 
better evaluate the relative weight and strength to assign 
to his opinion supportive of the appellant's claim.  See 
VA Form 119 (Report of Contact) dated September 26, 2002.  
There are no outstanding requests to obtain any further 
private medical and/or other evidence, and the 
requirements of 38 U.S.C.A. § 5103A(b) have also been met.  
See VA Form 119 (Report of Contact) dated August 20, 2002.

The provisions of 38 U.S.C.A. § 5103A(d) require VA to 
obtain medical examination or opinion if necessary to make 
a decision on the claim.  The record is replete with 
medical treatment records that reflect varying assessments 
as to whether or not the appellant manifests an acquired 
psychiatric disorder and/or personality disorder.  As 
necessary to make a decision on the claim, the RO obtained 
opinion from a psychiatrist at the University of South 
Carolina Medical School, on behalf of VA, in December 1996 
(with an addendum in September 1997) in an attempt to 
clarify the proper diagnosis.  This opinion was based upon 
an extensive review of the claims folder as meticulously 
detailed in the December 1996 examination report and the 
September 1997 addendum.  Clearly, this examination report 
is adequate for rating purposes.  38 C.F.R. § 4.2 (2002).

During the appeal period, the appellant, via his 
representatives of record, has repeatedly argued that VA 
should seek additional opinion from an independent medical 
expert (IME).  However, neither the appellant nor his 
representative has identified any substantive deficiencies 
in the December 1996 examination report with addendum 
other than their disagreement with the ultimate 
conclusion.  There has been no argument that the questions 
posed to the examiner were biased in any way.  The Board 
finds that the examiner's opinion is clear, unequivocal, 
and well reasoned.  This examination report is based on a 
thorough review of the medical records in this case which 
distinguishes contrary opinions and references pertinent 
evidence contained in the file.  Furthermore, this 
examiner is not affiliated with VA other than receiving 
compensation for providing an objective opinion, one way 
or another, as to the proper diagnosis. 

The appellant has since supplemented the record with 
opinion from a private medical examiner, Dr. Kazaglias, as 
well as his curriculum vitae.  This raises the question as 
to whether additional medical opinion, to include an IME, 
is necessary to decide the claim.  In light of the 
previous requests for an IME opinion, the Board has 
thoroughly reviewed the opinion by Dr. Kazaglias, his 
curriculum vitae and the clinical records supporting the 
underlying diagnosis and conclusion.  The Board has also 
re-reviewed the medical evidence and opinions of record.  
As more fully addressed in the Reasons and Basis portion 
of this decision, the Board finds that the opinion by Dr. 
Kazaglias is of insufficient weight and probative value as 
to warrant obtaining any further medical opinion, to 
include an IME.  This opinion is largely based on the 
appellant's lay recital of his history of psychiatric 
symptoms and treatment which is shown to be unreliable and 
tainted by his "dogged persistence" to obtain disability 
benefits.  The Board is of the opinion that this case is 
not so complex or controversial that an IME opinion is 
needed.  The Board further finds that no reasonable 
possibility exists that any further development is 
necessary to substantiate the claim.

Finally, in a written presentation dated February 2002, 
the appellant's attorney requested the Board's review of 
Dr. Kazaglias opinion under a so called "doctrine of 
limited consideration" by either granting service 
connection or remanding the matter to the RO for further 
review.  By letter dated July 30, 2002, the Board provided 
the appellant and his counsel notice that, pursuant to "67 
Fed. Reg. 3099 dated January 23, 2002," the Board has the 
authority to review any evidence not considered by the RO 
without waiver of review.  See 38 C.F.R. § 20.903(b) 
(2002).  The appellant and his attorney have been provided 
ample opportunity to provide additional evidence or 
argument on this issue.  See 38 C.F.R. § 20.903(c) (2002).

II.  Jurisdiction

By a decision in November 1976, the Board denied a claim 
for service connection for a psychiatric disorder on the 
basis that the appellant manifested a psychiatric disorder 
prior to his entrance into service, and that such disorder 
was not aggravated therein.  That decision is final.  
38 U.S.C.A. § 7104(b) (West 1991 & Supp. 1995); 38 C.F.R. 
§ 20.1100(a) (2002).  Thereafter, the appellant's attempts 
to reopen his claim were unsuccessful on several 
occasions, most recently by an unappealed RO rating 
decision in June 1987.  That decision is final.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.156, 20.302, 20.1103 (2002).

As a general rule, once a claim has been disallowed, that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2002).  However, if the 
claimant can thereafter present new and material evidence 
of the previously disallowed claim, then the claim shall 
be reopened and the former disposition of the claim shall 
be reviewed.  38 U.S.C.A. § 5108 (West 1991).

Evidence is new when it is not merely cumulative or 
redundant of other evidence previously of record.  
Material evidence is evidence which bears directly and 
substantially upon the specific issue at hand, and which 
by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2002); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  Evidence is presumed credible for the 
purposes of reopening unless it is inherently false or 
untrue.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The 
evidence relied upon in reopening the claim must be both 
new and material.  Smith v. West, 12 Vet. App. 312 (1999).

In connection with the current appeal, the appellant 
submitted a July 1989 letter from Dr. John P. Taylor which 
opined that the appellant manifested a nervous condition 
which pre-existed service and had worsened during service 
due to him being unable to take his medication.  In May 
1993, the Court determined that this opinion, which must 
be presumed to be credible and true for purposes of 
determining whether the evidence is new and material in 
order to reopen the appellant's claim, was sufficient to 
reopen the claim.  The Board, therefore, reopens the claim 
for review on the merits.

III.  Factual background

The appellant served on active duty from May 12 to June 8, 
1970.  His enlistment examination, conducted in January 
1970, revealed his admission of a pre-service history of 
"NERVOUS TROUBLE OF ANY SORT" which the examiner described 
as "anxiety mild."  His mental status examination 
indicated a "NORMAL" clinical evaluation of his 
psychiatric status, and he was deemed qualified for 
enlistment or induction.  He entered active duty on May 
12, 1970 and three days later, on May 15, 1970, a clinic 
record recorded that the appellant had sought psychiatric 
treatment in the time period between his enlistment 
examination and entrance into active duty.  The clinic 
note recorded this history as follows:

"Airman has severe nervous conditions.  Has 
been under care of psychiatrist for a 
period of 3 months.  Has been and is now 
presently taking Phenobarbital 1/2 gr every 
day.  Please evaluate for G.M.s."

A clinic note dated three days later, on May 18, 1970, 
recorded the appellant's complaint of "nerves" and report 
that a letter from his private physician had been placed 
in his file stating that he should take Phenobarbital 
three times a day for his nerves.

Associated with the service medical records are letters 
from two private physicians.  One letter, dated April 29, 
1970, from L. H. Taylor, Jr., M.D., whose letterhead 
identifies his specialty in general and thoracic surgery, 
stated as follows:

"This is to certify that [the appellant] 
has been under treatment, by us, over a 
period of several years for a nervous 
complaint.  He has been on 
[P]henobarbital, gr. 1/2, one or two a day 
which seems to take care of this 
situation.  We feel that it should 
probably be continued."

A May 18, 1970 letter from John P. Taylor, M.D., whose 
letterhead identifies him as an associate with Psychiatric 
Associates in Greenville, South Carolina, stated as 
follows:

"[THE APPELLANT] HAS BEEN UNDER MY CARE.  
I HAVE SEEN HIM APPROXIMATELY TWO TO THREE 
VISITS, ALL RELATING TO ANXIETY IN 
CONNECTION WITH HIS FAMILY SITUATION.  AT 
THE PRESENT TIME HE IS TAKING ONLY VALIUM 
5 MG, ONE H.S.  I HAVE SEEN NO EVIDENCE OF 
ANY SEVERE MENTAL DISORDER IN THIS 
INDIVIDUAL, AND FEEL THAT HE IS FIT FOR 
SERVICE AND SHOULD BE A CREDIT TO THE 
SERVICE."

On May 18, 1970, the appellant was seen at the mental 
hygiene clinic (MHC) at which time a medical discharge was 
recommended based on a diagnosis of psychoneurotic anxiety 
reaction.  A May 19, 1970 consultation report includes the 
following findings and conclusions:

[The appellant] was seen at Ment Hyg Svc 18 
May 70.  He was referred by the base 
dispensary and by his squadron.  The note 
accompanying him from his squadron stated 
that he is extremely nervous in the early 
stages of basic training and despite 
intensive counseling has had continuing poor 
performance.  His family history is 
unstable.  His father has received extensive 
psychiatric treatment in a veteran's 
hospital in South Carolina.  [The appellant] 
has been under psychiatric treatment as 
noted in letters from his private physicians 
in his medical record since he was 8 years 
old.  His chronic anxiety has been so 
crippling he has been unable to stay in 
school or function effectively at work.  
During this examination he was a moderately 
agitated individual who did not demonstrate 
sufficient emotional strength to continue in 
basic training.

Diagnosis:  (300.0) Psychoneurotic anxiety 
reaction, chronic, moderately severe; 
manifested by extreme nervousness, poor 
performance in training and moderate 
agitation.  LOD: No, EPTS.  Impairment-
marked for military service.

Recommend that he be given a medical 
discharge.  Further strongly recommend that 
he seek continuing psychiatric treatment 
when he returns to civilian life.

A separation examination was conducted on May 21, 1970 at 
which time the veteran reported having difficulty 
adjusting to high school because the work was "over my 
head" and that he had had his life insurance cancelled 
because of his prescription for Phenobarbital.  The 
examiner adopted the findings of the prior examiner and 
opined that the appellant's psychoneurotic anxiety 
reaction existed "prior to entry into service and has not 
been aggravated by service beyond the normal progression 
of the disease."  A Medical Board, convened June 4, 1970, 
accepted the findings of the previous examiners, finding 
that the appellant's moderately severe chronic anxiety 
reaction existed prior to service and was not permanently 
aggravated by service.  It was further commented that the 
chronic psychiatric condition may be progressive and made 
the appellant a poor risk for continued military service.  
The appellant's separation from service was effective June 
8, 1970.

In April 1974, the appellant was hospitalized at Marshall 
Pickens Hospital (part of the Greenville Hospital System) 
precipitated by feelings stemming from emotional 
difficulties which he felt required intervention.  His 
past history included treatment by Dr. Taylor in 
approximately January 1970 concerning his possibly making 
obscene phone calls with a diagnostic impression of 
immature personality.  It was also noted that he had 
previously been hospitalized at GGH for nerves and 
symptoms of epilepsy by Dr. L.H. Taylor in 1959.  It was 
also noted that he had been prescribed Phenodilantin and 
Phenobarbital for questionable seizure disorder.  Mayo 
Rabon. M.D., admitted the appellant with a diagnostic 
impression of marital maladjustment, immature personality 
and consideration of a diagnosis of simple type 
schizophrenia.  His psychological testing revealed the 
following assessment:

The patient's performance on the Personality 
Screening Index is suggestive of an 
individual who manifests a 
characteriological disorder of the 
inadequate type.  His results suggest his 
behavior pattern to be one which is 
characterized by ineffectual responses to 
emotional, social, intellectual, and 
physical demands.  Although he appears 
neither physically nor mentally deficient, 
he does manifest inadaptability, ineptness, 
poor judgement, social instability, and lack 
of physical and emotional stamina.

Following an approximate 7-month period of hospitalization 
and observation, the appellant was discharged with a 
diagnosis of inadequate personality.  In the discharge 
summary, Dr. Rabon noted "[d]uring his hospitalization, it 
was some suspicion that this might be a schizophrenic 
disorder although psychological testing does indicate a 
personality disorder."  A subsequent treatment record 
noted that a question existed as to whether the appellant 
was manic or schizophrenic.

The appellant was hospitalized at a VA facility in 
December 1975 for treatment of a pilonidal cyst.  The 
summary of that hospitalization does not mention any 
psychiatric complaints or any pertinent abnormal clinical 
findings or diagnoses.  His clinical records reveal that 
he given a prescription of Valium in February 1976, but 
there is no reference as to the condition being treated.  
He was again hospitalized at a VA facility in September 
1976 for surgery for a recurrent pilonidal cyst.  This 
hospitalization record did note the appellant's "extreme 
anxiety" "to the point of being uncooperative."  His 
history prior to hospitalization included a "very anxious 
personality" with prescribed medications that included 
Valium, 5 mg., two to three times per day.  His nervous 
condition resolved during the course of hospitalization by 
prescription of Librium, 25 mgs. every 4 hours.  He was 
discharged with a prescription of Librium, but no formal 
diagnosis of psychiatric disorder was given.

A personal hearing was held before the Board in January 
1978 at which time the appellant testified to treatment 
for a nervous condition by Dr. L.H. Taylor since the age 
of 8.  He described pre-service symptoms of hand shaking 
and nervousness for which he was prescribed Phenobarbital, 
three times per day.  He denied having any difficulties 
with schoolwork or participating in events and activities 
during high school.  Essentially, he described himself as 
an "average young man" with no trouble whatsoever while 
taking Phenobarbital.  On entrance into service, he was 
unaccustomed to being shouted at and was prevented from 
taking his Phenobarbital as needed.  He was unable to keep 
up with basic training requirements, and became nervous 
and scared.  He recalled passing out on two occasions.  He 
believed that he has needlessly suffered in service, and 
felt that his condition had worsened.  Post-service, his 
Phenobarbital prescription has been changed to a 
combination of Valium and Librium.  It was argued, 
essentially, that his pre-existing nervous disorder 
underwent a permanent increase in severity during service 
beyond that to be expected due to the natural progress of 
the disorder.

The appellant's VA clinical records are negative for a 
diagnosis of an acquired psychiatric disorder in 1978.  
However, a July 1978 clinical record noted the appellant's 
report of being in receipt of a 10 percent service 
connected rating for "nerves" for which he had not 
received any recent treatment nor desired treatment.

In pertinent part, the record next contains a letter from 
William H. Thames, M.D., to The American Red Cross, dated 
February 9, 1979, which stated as follows:

We have no records to indicate [the 
appellant's] nervous condition during his 
stay in the armed services.

He has been treated by us in the past years 
for various reasons.  In December 1970, we 
treated him for abscess over the eye.  Our 
records show that he was treated for a 
depressive state in August, 1973.  He was 
taking Valium at that time.

It seems that he has had emotional problems 
through the years.  We saw him on March 18, 
1978, in our office, at which time he stated 
that he was treated at the VA clinic on 
several occasions.  He had several surgeries 
for Pilonidal Cyst and Fistula done in 1976, 
and 1977.  We have no other records of a 
nervous condition.  In 1974, his records 
were sent to the Family Practice Center.

The veteran's VA clinical records in 1979 include a 
February 1979 reference to the veteran being a "problem in 
many ways" and "very dramatic."  In September 1979, an 
examiner noted that the appellant voiced numerous 
complaints of pain and bleeding all over related to 
Pilondal Cysts.  He was noted to be manifesting obvious 
"hypochondriacal whispering type oratory" and assessments 
of "immature moderate personality" and "anxiety neurosis" 
were offered.  In October 1979, an examiner offered a 
diagnosis of "hyprochonriasis - Acne."   

The appellant's clinical records from Greenville MHC 
includes a March 1981 notation of symptoms of headaches 
and depression with diagnoses of depressive neuroses and 
obsessive compulsive personality.  In June 1981, an 
examiner noted the appellant's dependency and obsessive 
traits and indicated that the appellant's obsession with 
VA benefits "seems to have shifted into the paranoid 
spectrum" and he needed antipsychotic medication.  An 
August 1981 letter from Robert Alexander Wilson, M.D., 
referred to treatment of sebaceous cyst and recurrent 
headaches.

In August 1981, the appellant underwent neuropsychiatric 
examination by James P. Page, M.D.  Incidentally, Dr. 
Page's letterhead identifies himself as an associate of 
Dr. John P. Taylor at Psychiatric Associates, P.C.  A 
summary of the appellant's psychiatric history was 
essentially similar as previously described.  Following 
mental status examination, Dr. Page offered a diagnosis of 
latent schizophrenia or borderline personality.  Dr. Page 
offered the following summary of his findings:

[The appellant] is a young man who has had 
emotional difficulties for approximately 1/3 
of his life.  Superficially he seems to have 
an intact personality and an indepth reveals 
disorganization, ambivalence and concreteness 
along with a pervasive paranoia and reactive 
grandiosity.  I believe these characteristics 
fit in the diagnostic and statistical manual 
classification of latent schizophrenia or 
borderline personality.  Patient's place in 
these categories are not the typical 
personality disorders but often develop 
psychotic episodes, major depressive features 
or symptoms of anxiety.  The prognosis is 
only fair.  [The appellant's] activities and 
interests are markedly restricted and 
affected by his emotional state.

In November 1981, the appellant's clinical records from 
Greenville MHC recorded the appellant's statement that he 
needed "a good head doctor who can get me disability that 
I deserve."

In September 1983, the appellant underwent a disability 
evaluation by Geera DeSai, M.D.  He reported a long-term 
history of nerve problems and being placed on 
Phenobarbital for seizures.  He complained of multiple 
physical problems with pain.  He had a stuttering problem 
when placed under stress which he recalled having as a 
child.  Dr. Geera indicated that the appellant was 
moderately to severely restricted and constricted in his 
activities and interests.  He had an affect of extreme 
depression with anxiety.  He had a need to continue 
psychiatric treatment, and was not a candidate for any 
gainful employment.  However, Dr. Geera did not offer a 
psychiatric diagnosis.   

In May 1984, the appellant underwent a psychological 
evaluation by David Price, Ph. D.  His testing involved 
the Bender Gestalt Visual Motor Test, Wechsler Adult 
Intelligence Scale - Revised (WAIS-R), Minnesota Multi-
Phasic Personality Inventory (MMPI), and the reading 
section of the Wide Range Achievement Test.  Dr. Price 
noted that, on all testing, the appellant appeared to 
minimize his efforts and that psychological test data 
probably underestimated his true abilities.  The 
appellant's performance on the MMPI was determined to be 
"invalid and resulted in a profile that [was] usually 
interpreted as someone trying to present themselves in a 
most unfavorable light or 'faking bad.'"  It was also 
noted that the results should be interpreted as "someone 
trying to exaggerate their symptoms.  Dr. Price offered 
the following summary:

[The appellant] is currently unemployed and 
lives independently but spends much time 
with his parents.  He reported at the 
present time he had no income and was not 
receiving any disability payments.  He has a 
very poor work history and has not been 
employed in 6 years.  He has had numerous 
hospitalizations in the past for treatment 
of sebaceous cysts, six psychiatric 
hospitalizations, various legal problems.  
His test results indicated that he was 
trying to present himself in the most 
unfavorable light and was operating within 
the upper end of the borderline range of 
intelligence.  This is a lower intellectual 
estimate that he achieved in previous 
testing.  [The appellant] is capable of 
handling his own funds and satisfactorily 
doing arithmetical calculations.  He is able 
to read in acceptable level, understands 
verbal material, and take proper care of his 
safety and hygiene.  [The appellant] appears 
to be obsessed with the idea of establishing 
his disability and brooding over the 
injustices done in the past in his denial of 
such.  This obsession has prevented him from 
seeking employment.  He attributes his 
inability to work to his medical discharge 
from the Air Force after 30 days, his 
sebaceous cysts which he reports 
periodically rupture, and various other 
somatic and psychiatric complaints.  [The 
appellant] appears to be capable of seeking 
some type of employment and profiting from 
training.  However, the problem seems to be 
in motivating him to do so.

In December 1985, the appellant underwent psychiatric 
evaluation by Mario Galvarino, M.D., for disability 
evaluation purposes.  In a summary of the appellant's 
psychiatric history, Dr. Galvarino noted that the 
appellant "does have a longstanding history of 
schizophrenia with several treatments in the past."  This 
reported history included a hospitalization in 1974 for 
psychiatric treatment due to hearing command voices, and 
being very depressed.  His mental status examination was 
significant for disheveled appearance, tenuous reality 
testing, delusions of persecution, ideas of reference and 
some blocking and disconnection with speech and 
communication.  The appellant claimed to have a desire to 
work but reported that no company would hire him due to 
his psychiatric disability.  Dr. Galvarino offered a 
diagnosis of chronic, paranoid type schizophrenia in 
partial remission.  Dr. Galvarino also offered the 
following summary:

I believe that [the appellant] does have a 
schizophrenia.  He has had schizophrenic 
process for years.  He has been able though 
to function pretty well until the last year 
or so.  For the last year he has become 
progressively worse and I don't believe he 
can handle at all any stress posed by a job.

A February 1986 interview of the appellant's mother, 
conducted by an SSA disability examiner, revealed her 
observation that the appellant was extremely nervous and 
unable to work.

A November 1988 letter from W.T. Westmoreland, M.D., noted 
treatment by the appellant on three occasions with monthly 
counseling at Greenville MHC.  Dr. Westmoreland provided 
opinion that the appellant was not considered 
psychiatrically disabled but rather unmotivated to work.  
Dr. Westmoreland offered a diagnosis of mixed personality 
disorder with strong narcissistic traits, and offered the 
following prognosis:

Prognosis:  Very poor.  He feels entitled to 
being supported by society, has a precedent 
in his family and has no insight.  Expect 
dogged persistence per disability and 
possibly exaggeration of symptoms when 
confronted with truth.

The appellant's subsequent clinical records from 
Greenville MHC note diagnoses of histrionic personality 
disorder, obsessive-compulsive personality, mild bipolar 
disorder flavor with grandiosity (but more likely defense 
mechanism against inadequacy with paranoid features) and 
narcissistic personality disorder.  Among the observations 
was his "deep" or "high" sense of entitlement, 
interpersonal exploitation and rage reaction to criticism.

In July 1989, Dr. J. P. Taylor wrote the following opinion 
in support of the appellant's claim: 

[The appellant] was previously under my 
psychiatric care.  It is my professional 
opinion that [the appellant's] nervous 
condition was worsened while serving in 
active duty with the U.S. Air Force, due to 
his not being able to take medication.

In May 1990, the veteran appeared and testified before the 
RO.  He admitted to pre-service symptoms which included 
nervousness, shakiness, quivering, anxiety, stress and 
bouts of depression.  His symptoms had been controlled 
pretty well with Phenobarbital.  He denied a family 
history of nervous problems as well as any difficulties 
during high school.  He lost control of his medication 
upon entering service at which time his symptoms because 
worse.  He was unable to function without his medication, 
and believed that the military had been vindictive in not 
allowing him to continue his Phenobarbital treatment.  He 
felt that his psychiatric symptoms had progressed in 
service.  He testified to his belief that, had he been 
given his medication as prescribed, he would have been 
able to continue in military service.  He also noted that 
he was disqualified from ever re-entering service.  He 
further reported being in receipt of SSA benefits.

The appellant's clinical records from Greenville MHC note 
a diagnostic impression of narcissist personality disorder 
in March and August 1990.

In April 1991, a personal hearing was conducted before the 
Board at the RO.  The appellant submitted a copy of an 
ACLU handbook on the rights of appellants, including a 
column from Jack Anderson, and an audiocassette recording 
of an ABC 20/20 broadcast from October 1987, as well as 
recorded commentary by himself.  He testified essentially 
as before, indicating that, when he entered onto active 
duty, his medication, Phenobarbital was taken from him and 
he was not allowed to take it.  He stated that "my hands 
used to shake and quiver just like this, but now I have 
body jerk motions where-that last about 10 to 15 seconds."  
He reported that his physician had discontinued his 
Phenobarbital several years previously and he had 
developed the body jerking thereafter.

A VA compensation psychiatric examination was conducted in 
May 1994.  The examiner reported the appellant's 
contention that his nervous condition worsened during the 
28 days of his active service because his medication was 
withheld from him.  He noted specifically that he was 
taking Phenobarbital for anxiety and tremor prior to 
service and that since his separation he had continued to 
have problems with anxiety.  The only psychiatric 
diagnosis assigned was personality disorder.  The examiner 
also offered the following commentary:

[The appellant] admits that he had trouble 
with his nerves for a long time before 
entering the Service, and was getting 
treated with "nerve medication" that was 
Phenobarbital.  He was only in the Service 
for less than one month.  The difficulties 
that he has experienced after his time in 
the Service are consistent with personality 
disorder.  I see no evidence of other 
psychiatric difficulties at this time.

The appellant testified before the RO again in June 1995.  
He admitted to pre-service treatment for nervousness with 
quivering and shaking of the hands.  He reported that he 
was thought to be epileptic and placed on Phenobarbital.  
However, he was never given a clear diagnosis of a 
neurologic disorder.  He continued on his medication as it 
more or less controlled his symptoms.  He denied anything 
more than average problems prior to his entrance into 
service.  He also denied a pre-service history of syncopal 
episodes.  Prior to induction, he alerted military 
physicians of his need to continue medication and 
presented them letters from his personal physicians.  His 
problems with nervousness first began at boot camp when he 
was prevented from taking his medication as prescribed.  
His shakiness returned along with paranoid thoughts and 
several instances of syncope.  He was forced to leave 
service, and recalled his private physician's opinion that 
his withdrawal from medication could have caused "severe 
damage."  He was started back on his medication, but his 
overall condition had worsened since his entrance into 
service. 

The appellant's subsequent clinical records from the 
Greenville Hospital System do not refer to psychiatric 
treatment.

In December 1996, another VA psychiatric compensation 
examination was conducted.  The examiner indicated that he 
had reviewed the record and stated that the appellant is 
very focused in a 28-year battle with VA over receiving 
compensation for a service-connected disability for mental 
disorders.  The appellant had been taking medication since 
the time he was 8 years old, Phenobarbital, for "control 
of seizures and epilepsy" along with helping out with his 
nerves.  This was given to him by Dr. L. H. Taylor, a 
letter from whom was in his records.  The medication was 
denied to him during the two-month period that he was in 
the Air Force in 1970, but he suffered fainting spells and 
anxiety because of this, and due to a re-enlistment code, 
he has been unable to find substantial work, and this 
helped ruin his relationships.  The appellant also made 
statements such as "If I get service-connected disability, 
I could go on with my life," "I could have a better 
lifestyle," and "It is what I am entitled to."

After examining the appellant, the examiner assigned no 
Axis I diagnosis, but assigned an Axis II diagnosis of 
personality disorder, not otherwise specified (NOS), 
borderline and narcissistic traits.  The examiner also 
offered the following commentary:

Essentially, I can find no evidence of 
expressed opinion other that the patient 
seemed to be suffering from a personality 
disorder prior to him entering the service.  
Coming from an abusive family and having a 
father with his own psychiatric difficulties 
is what has made the patient's childhood and 
adolescence quite difficult which he agrees 
with by his own admission.  Dr. L. H. Taylor 
was not a psychiatrist but a surgeon who 
describes treating the patient with 
phenobarbital for a nervous condition, but 
by his own admission, the patient said it 
was also for his hands shaking and that 
maybe he has seizures or epilepsy.  Even if 
the patient did have a verifiable anxiety 
disorder prior to entering the service, I 
would be of the opinion that two months in 
the service would not have had the traumatic 
effect that the patient feels that it did 
when he was in there.

Certainly, individuals with personality 
disorders have difficulty adjusting to the 
service, and the patient seems to be an 
individual with such difficulties.  There 
have been multiple psychiatric evaluations 
of this individual.  All of them have a 
strong flavor of a personality disorder and 
not an Axis I diagnosis in this man.  I 
question whether the patient's life would 
truly be better if he no longer had this 
vendetta against the VA to work for on a day 
by day basis.  When I asked him why he has 
not gone on with his life his quote was "I 
believe in it."  An individual who puts all 
of his aspects and hopes on one condition 
for such a long period of time would 
certainly be considered as having strong 
traits of a personality disorder.  If the 
patient had had symptoms of post- traumatic 
stress disorder, one could make an argument 
that this may have occurred during his 
period in the service and that this has 
continued to affect him years afterwards.  
Personality disorders, by definition, are 
formed in adolescence and have a chronic 
course which, in my opinion, his two months 
in the service had very little impact on.  I 
would still question that if he had an 
anxiety disorder, that his two months in the 
service had impacted it to the degree that 
the patient feels that it did to the point 
that 26 years later he is still focused on 
this one goal when the evidence on his 
repeated evaluations have shown otherwise.

[The appellant] is fairly disabled by his 
personality disorder.  His interactions with 
others and social adaptability are fairly 
poor.  His ability to be flexible, reliable 
and efficient also have some moderate 
problems.  Thus, I would estimate his level 
of disability for his personality disorder 
to be in the definite to considerable range.

In September 1997, the psychiatrist who examined the 
appellant in December 1996 again reviewed the record in 
order to provide the medical opinion that was previously 
requested.  The psychiatrist stated that

From my record review, I would like to make 
a few comments. The first of which has to do 
with my standing.  I am being referred to in 
several places as a VA doctor.  I do not 
work for the Veterans' Administration, I 
work for the University at South Carolina 
School of Medicine and although I am 
compensated for my time I am compensated 
through the University and not paid directly 
any funds for any evaluation that I do.  
Additionally, in the American Legion 
statement of 5/23/97, they state that the 
veteran had never had a seizure before since 
being in the Army.  That is incorrect, and 
even the veteran repeats that statement in 
his statement of 3/14/97 where he admits 
that he has had seizures but never while he 
was on medication.  Of note, in that same 
statement, the veteran discusses his 
difficulties that he has encountered 
including guilt, dreams, depression and 
suicide.  There is nothing made or no 
complaints made or any psychosis or 
psychotic disorder that would be related to 
schizophrenia which he seems to be 
contesting as his psychiatric diagnosis.  As 
in my previous evaluation, I have stated 
that the veteran has had multiple 
psychiatric diagnoses in the past and that I 
am aware that it must be confusing for both 
the veteran and others reviewing his file to 
come to an accurate opinion.  It is 
certainly truthful that Psychiatry and 
psychiatric terms have changed drastically 
over the past 25 years and what may have 
been used as one term 25 years ago is now 
non-existent and vice versa.  I think if one 
looks at the veteran's entire record they 
would see overwhelmingly that he had been 
diagnosed on multiple occasions with 
personality disorders and not with an Axis I 
diagnosis such as schizophrenia.  Dr. Taylor 
in 1975 called it immature personality.  In 
1974, a psychological testing "ineffectual 
response to emotional, social, intellectual 
and physical demands".  His diagnosis of 
personality disorders were again confirmed 
in 1979 by Dr. Jones and Dr. Ellison and 
again in 1981 by Dr. Page.  One point which 
may be confusing to the veteran and others 
reviewing is file is that Dr. Page diagnosed 
him with latent schizophrenia.  Latent 
schizophrenia is now considered borderline 
personality disorder.  This would be one of 
those terms that is no longer used and did 
not refer to a process of schizophrenia as 
we would use today. ... In fact of the 
literally dozens of evaluations that the 
veteran has had there is only one that I 
find in the record from Dr. Galvono in 1985 
which diagnosed him with schizophrenia.  Of 
note, in her records, she states that he had 
a long history of schizophrenia and I 
believe this to be incorrect.  I can not 
find in his records that he had a long 
history of schizophrenia.  What I find in 
his records is a long history of a 
personality disorder.  The fact that he has 
been so vigilant in his pursuance of 
compensation over the past 25 years would 
probably be more diagnostic for personality 
disorder than any other piece of evidence.  
This would not be characteristic of a 
petient [sic] with schizophrenia at all.  As 
I stated in my previous evaluation, I truly 
believe that he is significantly disabled 
and unable to function well in society [by] 
that this longstanding and chronic problem 
is due to a personality disorder which as I 
stated in 12/96 was I believe to be 
personality disorder NOS.  I disagree with 
statements that are made throughout the 
record that he never had any problems prior 
to entering the service.  He made statements 
to me in my previous evaluation about 
difficulties with his father and growing up 
which show otherwise. In conclusion, 
Psychiatry is an ever changing field but I 
think if one looks at the record of the 25 
years and the quality of the individuals who 
have examined the veteran over that time, in 
particular, including Dr. Ellison and Dr. 
Mullin, who are both well respected in the 
up state for their clinical knowledge, I 
think it is clear that one sees a history of 
a significant and severe personality 
disorder and not that of an Axis I 
diagnosis.  Thus [the] diagnostic impression 
remains:

AXIS I.		No diagnosis
AXIS II.	Personality disorder NOS
AXIS III.	Hypertension
AXIS IV.	Problems with primary support 
system.
AXIS V.	GAF-41.

On July 11, 2001, the appellant began treatment with Jon 
C. Kazaglias, M.D., who is the Director of Genesis 
Behavioral HealthCare.  The appellant's progress notes, 
which are indecipherable in part, reveals his history of 
psychiatric treatment by Drs. Taylor and Greenville MHC 
with medications which included Prozac, Serzone, 
Phenobarbital and Dilantin.  He was hospitalized in 1973 
for depression.  It was noted that he was "very obsessive" 
about his VA claim.  On page 4, it appears that Dr. 
Kazaglias offered a diagnosis of personality disorder "Dx 
- personality disorder." (emphasis original).  

In February 2002, the Board received a letter from Dr. 
Kazaglias which provided the following opinion in support 
of the appellant's claim on appeal:

[The veteran] has been my care since 
7/11/2001 at our Easley, South Carolina 
office.  He had come in with the following 
complaints chronic feelings of despair, 
hopelessness, helplessness, frustration and 
feeling of being persecuted.  He had explain 
his history of joining the Air Force on may 
12th 1970 and discharged from the service on 
about June 8th 1970 and at that time found 
medically unfit to serve in the Air Force 
and per his DD 214 he is also unable to ever 
re-enlisted in any military branch.  He had 
been treated for immature personality and 
later for Latent Schizophrenia which had 
been reported on his intake to the military 
and that once he was taken of his daily 
medication of Dilantin.  He reports that he 
did fairly well then started to become 
"nervous and had difficulty coping and 
subsequently after medical review was 
eventually discharged from the service.  
This in itself is the main fore to which 
[the veteran] bases his claims to 
psychiatric and emotional trauma during the 
course of his basic training he became ill 
and not being of the medication he was on 
prior to admission to the service, he 
declined to the point of never being allowed 
to be in the service.  A letter written by 
David Frolich, Capt, USAF, MC infers at his 
discussion that [the veteran's] illness has 
not been aggravated beyond a normal 
progression of the illness Psychoneurotic 
Anxiety Reaction.  One questions if this is 
the normal for the illness: why was he 
admitted to the service with a preexisting 
illness?  Since he was admitted this illness 
must have not prohibited serving in the Air 
Force.  What happened in the service that 
progressed this illness?  Was the cause not 
allowing taking his Dilantin?  Did the 
training push his illness on?  Either case 
one must argue that the Military was in 
control of all aspects of [the veteran] at 
that time and thus their decisions on his 
care affected the future of [the appellant] 
and it seems a logical inference that since 
they (the military service) was in control 
of his healthcare and choices of said, they 
must be responsible for the outcome. 

Since [the appellant] has been under our 
care we have placed him Serzone an 
antidepressant and he has improved.  His 
personality is that of a chronic victim in 
the same one who has witnessed a severe 
trauma and developed a Prolonged Depressive 
Adjustment reaction 301.10 The trauma 
beginning at the removal of his medication 
Dilantin upon induction into the service 
subsequently dismissal from the service and 
trying to regain his health from then on.  
He has never been able to succeed from that 
time that has even included interpersonal 
relationships.  Since he is the individual 
and his aggressor is "The United States 
Government" he is still in the role of a 
victim as he feels the aggressor is all 
powerful as which it usually is in many 
legal situations.

His ability to find gainful employment to 
provide his well being and a functional and 
self sufficient is nil currently and for the 
conceivable future.  His history has shown 
this will not change.  Since the main center 
of change occurred in the induction and 
basic training and the main factor was 
controlled by the Air Force, they should 
help with his care and treatment as I his 
treating Psychiatrist have determined after 
seeing him every four weeks for the last 8 
months.

DX. Prolonged Depressive Adjustment 
Reaction 309.10
Prolonged Post-Traumatic Disorder 
309.81

Thereafter, the appellant's progress notes with Dr. 
Kazaglias includes assessments of depression, obesity, 
sleep apnea and chronic pain syndrome on July 10, 2002.

The Curriculum Vitae of Dr. Kazaglias reveals that he 
earned a Bachelor of Science in Psychology at Elmhurst 
College in 1977, and a Doctor of Medicine at CETEK 
University, School of Medicine in 1983.  He performed his 
internship and residency at the William S. Hall Institute 
at the University of South Carolina in 1993.  His 
professional experience included his current position as 
Medical Director of Genesis Behavioral Health Care since 
January 2001, Medical Director of Adult and Geriatric 
Services at Springbrook Hospital from January 1997 to 
December 2000, and Staff Psychiatrist at Piedmont Mental 
Health Services from June 1993 to December 1996.  He is a 
member of the American Medical Association, the South 
Carolina Association, the Hellenic Professional 
Association and the American Psychiatric Association.

IV.  Analysis

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active military service.  38 U.S.C.A. § 1110 
(West 1991).  A personality disorder, which is not 
considered a disease or injury within the meaning of VA 
laws and regulations, is not subject to service 
connection.  38 C.F.R. §§ 3.303(c), 4.9 (2002); Winn v. 
Brown, 8 Vet. App. 510, 516 (1996).  

A veteran who served during a period of war is presumed to 
have been in sound condition except for defects noted when 
examined and accepted for service.  Clear and unmistakable 
evidence that the disability manifested in service existed 
before service will rebut the presumption of soundness.  
38 U.S.C.A. § 1111 (West 1991).  In general, a pre- 
existing injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability in service.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption 
of aggravation where the pre-service disability underwent 
an increase in severity during service.  38 C.F.R. 
§ 3.306(b) (2002).  

However, temporary or intermittent flare- ups during 
service of a preexisting disease or injury is not 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, has worsened.  Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991); 38 C.F.R.  § 
3.306(b) (2001).  Where the record establishes that a 
disease or injury did not undergo a permanent increase in 
disability during service, the presumption of aggravation 
provided for in 38 C.F.R. § 3.306(a), (b) does not apply.  
Davis v. Principi, 276 F.3d. 1341, 1344-45 (Fed. Cir. 
2001); Maxson v. West, 12 Vet. App. 453, 459-60 (1999).  
The presumption of soundness may be overcome by later 
medical opinion based upon statements made by the veteran 
about the pre-service history of his condition.  Harris v. 
West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000).

VA has defined competency of evidence as follows: 

(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include 
statements contained in authoritative 
writings such as medical and scientific 
articles and research reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if 
it is provided by a person who has 
knowledge of facts or circumstances and 
conveys matters that can be observed and 
described by a lay person.

38 C.F.R. §3.159(a) (2002).

The claimant bears the burden to present and support a 
claim of benefits.  38 U.S.C.A. § 5107(a) (West Supp. 
2001).  In evaluating service connection claims, the Board 
shall consider all information and lay and medical 
evidence of record.  When there is an approximate balance 
of positive and negative evidence regarding any issue 
material to the determination of a matter, the Board shall 
give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b) (West Supp. 2001).

The claims folder reflects that the appellant has been 
given varying psychiatric diagnoses over the years.  Prior 
to service, the appellant was treated by psychiatrist Dr. 
J.P. Taylor on three occasions for "anxiety in connection 
with his family situation, but was cleared by this 
psychiatrist as psychiatrically fit for service in a May 
1970 letter.  The appellant was also placed on 
Phenobarbital by a family physician for "nerves" which, by 
the appellant's history and a 1974 hospitalization 
summary, may actually have been treatment for a 
questionable seizure disorder.  See generally Ford v. 
Gober, 10 Vet. App. 531 (1997) (noting that, according to 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1274-75 (28th ed. 
1994), Phenobarbital is a barbiturate used as a sedative, 
hypnotic, and anticonvulsant).  In service, anxiety 
reaction was listed as the disorder that pre-existed, but 
was not aggravated by, service.  Post-service, private and 
VA medical evidence reflects diagnoses of inadequate 
personality, hypochondriasis, immature personality, 
anxiety neurosis, depressive neurosis, latent 
schizophrenia or borderline personality, chronic paranoid 
type schizophrenia, mixed personality disorder with strong 
narcissistic traits, histrionic personality disorder, 
obsessive compulsive personality, mild bipolar disorder 
flavor with grandiosity (but more likely defense mechanism 
against inadequacy with paranoid features), narcissistic 
personality disorder, and personality disorder NOS with 
borderline and narcissistic traits.  Furthermore, there 
has been consideration as to whether the appellant has 
been manic or schizophrenic.  As will be addressed later 
in this opinion, Dr. Kazaglias recently offered diagnoses 
of personality disorder, depression, chronic pain 
syndrome, Prolonged Depressive Adjustment Reaction and 
Post-Traumatic Disorder.

In December 1996, in an attempt to reconcile the varying 
psychiatric diagnoses that were then of record, the RO 
obtained an opinion from a psychiatrist associated with 
the University of South Carolina Medical School.  In that 
examination report and in an addendum dated September 
1997, the examiner advanced a rationale for the differing 
diagnoses in the file.  He indicated that some of the 
findings noted in the record were plainly incorrect, 
pointing specifically to comments that the appellant had 
not had any seizures since service, whereas the appellant 
himself had admitted that he had had seizures, just not 
when he was taking medication.  He also stated that, 
although one examiner had listed a diagnosis of 
schizophrenia-and had even noted that there was a long 
history of schizophrenia-he could find no evidence 
whatsoever of psychotic manifestations in the record to 
support such a diagnosis.  The examiner also stated that 
psychiatric nomenclature had changed during the past 25 
years, noting in particular that the diagnosis of latent 
schizophrenia that had previously been assigned was now 
considered to be borderline personality disorder.  He also 
found that, on his examination, there was no evidence of 
any manifestation of any psychiatric disorder other than 
personality disorder.  The examiner concluded that, 
considering the totality of the available medical 
evidence, it appeared clear that the proper psychiatric 
diagnosis at the time of his examination, as well as 
during the appellant's very brief period of service and 
through the years since service, was personality disorder 
NOS.

The Board finds that the preponderance of the medical 
evidence clearly establishes that the proper diagnosis for 
the appellant's psychiatric disorder, both now and while 
he was in service, is personality disorder.  The Board 
finds as persuasive the December 1996 opinion with 
addendum in September 1997 that personality disorder was 
the proper diagnosis.  This opinion is based upon a 
thorough review of the claims folder and provides 
rationale for the differing diagnoses in the file.  The 
Board also finds as persuasive the medical records 
associated with the appellant's approximate 7-month period 
of hospitalization and observation in 1974.  This period 
of hospitalization, which included psychological testing, 
arrived at a diagnosis of inadequate personality and ruled 
out a diagnosis of schizophrenia.  The Board further finds 
as persuasive the May 1984 psychological evaluation by 
David Price, Ph. D., which failed to detect an acquired 
psychiatric disorder but noted that psychological testing 
suggested that the appellant was "faking bad" or 
exaggerating symptoms.  Dr. Westmoreland corroborated this 
assessment in a November 1998 letter.  Further supporting 
this conclusion is the overwhelming assessments, in both 
private and VA clinical records, that the appellant 
manifests a personality disorder.

In so deciding, the Board takes note of argument by the 
veteran's counsel that qualified professionals disagree 
with the proper diagnosis of the appellant, and that the 
law requires the benefit of the doubt be applied in the 
appellant's favor.  The Board finds that a common thread 
underlying the diagnoses of an acquired psychiatric is the 
fact that complete review of the medical history has not 
been available.  The private and VA clinical records of 
file, which include diagnoses of anxiety neurosis, 
depressive neurosis and mild bipolar disorder flavor with 
grandiosity (but more likely defense mechanism against 
inadequacy with paranoid features), occur in the clinical 
setting without review of the extensive medical 
documentation of file or psychological testing.  The 
conclusion by Dr. J.P. Taylor, who opines that the 
appellant manifests an unspecified type of "nervous 
condition" aggravated in service is also not based upon 
review of the extensive medical documentation of record or 
psychological testing.  His opinion is inconsistent with 
his May 1970 assessment that the appellant was 
psychiatrically fit for service in the military.  It is 
also inconsistent with an August 1981 evaluation by his 
practice colleague, Dr. Page, who concluded that the 
proper diagnosis was of latent schizophrenia or borderline 
personality.

The appellant's counsel has specifically argued that the 
Board should accept the Axis I diagnoses offered by Dr. 
Rabon (Marital adjustment, Immature Personality and 
"Consider" schizophrenia, simple type), Dr. Galvarino 
(chronic type schizophrenia), Dr. Page (Latent 
Schizophrenia) and Dr. Kazaglias (Prolonged Depressive 
Adjustment Reaction and Prolonged Post-Traumatic 
Disorder).

The alleged "diagnoses" made by Drs. Rabon and Page do not 
support a finding that the appellant manifests an acquired 
psychiatric disorder.  The "diagnosis" of "consider" 
schizophrenia, simple type" by Dr. Rabon was not a formal 
diagnosis.  Rather, it was a diagnostic impression to be 
ruled in or out during the appellant's hospitalization at 
Greenville Hospital in 1974.  This fact is quite evident 
in that, following psychological testing as well as an 
approximate 7-month period of hospitalization and 
observation, the appellant was discharged with a single 
diagnosis of inadequate personality.  Therefore, a 
possible "diagnosis" of schizophrenia was actually ruled 
out by Dr. Rabon.  The diagnosis of Latent Schizophrenia 
by Dr. Page is also not supportive of the appellant's 
claim.  Dr. Page himself refers to the diagnosis of latent 
schizophrenia as the equivalent of a diagnosis of 
borderline personality disorder.  This point was explained 
fully in the September 1997 addendum to the December 1996 
VA examination report as follows:

One point which may be confusing to the 
veteran and others reviewing is file is that 
Dr. Page diagnosed him with latent 
schizophrenia.  Latent schizophrenia is now 
considered borderline personality disorder.  
This would be one of those terms that is no 
longer used and did not refer to a process 
of schizophrenia as we would use today. 

Therefore, both Drs. Page and Rabon concluded that the 
appellant manifested a personality disorder and not an 
acquired psychiatric disorder.

The Board concurs with the assessment that Drs. Galvarino 
and Kazaglias offer competent diagnoses of an acquired 
psychiatric disorder.  However, the fact that the 
appellant has presented evidence in support of his claim 
does not, in and of itself, mandate the application of the 
benefit of the doubt rule.  See Ortiz v. Principi, 274 F. 
3d. 1361, 1365 (Fed. Cir. 2001) (benefit of doubt rule 
does not apply when preponderance of evidence is against 
claim).  VA is not bound to accept any opinion concerning 
the merits of a claim, and has a duty to evaluate all the 
evidence as to weight and credibility.  Hayes v. Brown, 5 
Vet. App. 60 (1993); Hernandez-Toyens v. West, 11 Vet. 
App. 379, 382 (1998).  The probative value of a medical 
opinion is generally based on the scope of the examination 
or review as well as the relative merits of the expert's 
qualifications and analytical findings.  Guerrieri v. 
Brown, 4 Vet. App. 467 (1993).

A review of the December 1985 examination report of Dr. 
Galvarino reflects that the diagnosis of schizophrenia was 
based entirely upon the appellant's lay recitation of 
psychiatric symptoms and treatment.  In the examination 
report, Dr. Galvarino refers to the appellant's 
"longstanding history of schizophrenia with several 
treatments in the past."  Prior to December 1985, the 
record fails to reveal that the appellant was diagnosed or 
treated for schizophrenia.  Furthermore, the 
hospitalization report from Marshall I. Pickens Hospital 
in 1974 does not reference the appellant's complaint of 
hearing "command voices" as reported and relied upon Dr. 
Galvarino in his examination report.  This point was made 
in the September 1997 addendum wherein the examiner 
stated: 

... In fact of the literally dozens of 
evaluations that the veteran has had there 
is only one that I find in the record from 
Dr. Galvono in 1985 which diagnosed him with 
schizophrenia.  Of note, in her records, she 
states that he had a long history of 
schizophrenia and I believe this to be 
incorrect.  I can not find in his records 
that he had a long history of schizophrenia.  
What I find in his records is a long history 
of a personality disorder.  The fact that he 
has been so vigilant in his pursuance of 
compensation over the past 25 years would 
probably be more diagnostic for personality 
disorder than any other piece of evidence.  
This would not be characteristic of a 
petient [sic] with schizophrenia at all.  

The Board, therefore, finds that the diagnosis rendered by 
Dr. Galvarino is not supported by the factual evidence of 
record and his analytically deficient.  The Board assigns 
little, if any, probative value regarding the diagnosis of 
schizophrenia by Dr. Galvarino in December 1985.  See 
generally Grover v. West, 12 Vet. App. 109, 112 (1999) 
(examiner reference to foot fracture in service, which was 
not shown by service medical records, not considered as 
competent).

The appellant also wants the Board to accept the diagnoses 
of Prolonged Depressive Adjustment Reaction and Post-
Traumatic Disorder offered by Dr. Kazaglias.  The Board 
notes that, after the opinion letter received by the Board 
offering diagnoses of Prolonged Depressive Adjustment 
Reaction and Post-Traumatic Disorder, Dr. Kazaglias 
offered assessments of depression and chronic pain 
syndrome without reference to diagnoses of Prolonged 
Depressive Adjustment Reaction and Post-Traumatic 
Disorder.  Additionally, it appears to the Board that Dr. 
Kazaglias has actually diagnosed the appellant with a 
personality disorder.  See July 11, 2001 Progress Note, p. 
4 (Dx - personality disorder).  There is no explanation of 
record to reconcile these varying diagnoses offered by Dr. 
Kazaglias.  These diagnoses were not considered by the 
examiner in December 1996, but the Board finds that these 
diagnoses are based upon an incomplete and inaccurate 
record and do not warrant any further medical review.  

In his opinion letter, Dr. Kazaglias refers to in-service 
medical opinion that the appellant manifested a 
psychoneurotic anxiety reaction which had not been 
aggravated in service beyond the normal progression of 
disease, but makes no reference to the numerous diagnoses 
of personality disorder contained in medical records which 
cover almost 3 decades of treatment.  This evidence 
includes: 

a) a 7-month period of hospitalization and 
observation in 1974, which included 
psychological testing, that ruled out a 
diagnosis of schizophrenia and provided a 
diagnosis of inadequate personality;
b) a February 1979 letter from Dr. Thames 
referencing the veteran's history of 
emotional problems but offering no formal 
diagnosis of an acquired psychiatric 
disorder;
c) VA clinical records in 1979 noting 
assessments of immature moderate personality 
and hypochondriasis;
d) an August 1981 neuropsychiatric 
examination by Dr. Page, an associate of Dr. 
J.P. Taylor, who provided opinion that the 
appellant manifested latent schizophrenia or 
borderline personality;
e) a May 1984 psychological evaluation by 
David Price, Ph. D., which failed to detect 
an acquired psychiatric disorder but noted 
that psychological testing suggested that 
the appellant was "faking bad" or 
exaggerating symptoms;
f) a November 1988 letter from Dr. 
Westmoreland offering a diagnosis of mixed 
personality disorder with strong 
narcissistic traits and counseling to 
"[e]xpect dogged persistence per disability 
and possibly exaggeration of symptoms when 
confronted with truth;
g) diagnoses from Greenville MHC of 
histrionic personality disorder, obsessive-
compulsive personality, mild bipolar 
disorder flavor with grandiosity (but more 
likely defense mechanism against inadequacy 
with paranoid features) and narcissistic 
personality disorder;
h) VA examination report in May 1994 
offering a diagnosis of personality 
disorder; and 
i) a December 1996 VA examination report 
with addendum in September 1997 offering a 
diagnosis of personality disorder NOS with 
borderline and narcissistic traits, and 
commenting that the appellant had no 
symptoms of PTSD.

It is quite obvious to the Board that Dr. Kazaglias has 
arrived at his opinion by relying upon the appellant's lay 
history of psychiatric symptoms and treatment.  This 
deficiency is significant in this case.  The appellant is 
shown to be an unreliable historian with a tendency to 
exaggerate or fabricate symptoms in his obsessive desire 
to be awarded disability benefits.  This fact is borne out 
by the numerous assessments of record noting his obsession 
with obtaining disability benefits, a November 1981 
reference to him possibly doctor shopping, the May 1984 
psychological testing conducted by Dr. Price wherein it 
was determined that he was "faking" or "exaggerating" his 
symptoms, and the November 1988 assessment by Dr. 
Westmoreland wherein he counseled to "[e]xpect dogged 
persistence per disability and possibly exaggeration of 
symptoms when confronted with truth."  Furthermore, the 
appellant has given irreconcilable accounts regarding the 
extent of his pre-service anxiety symptoms as well as 
whether he heard command voices as early as 1974.  In the 
opinion letter, Dr. Kazaglias relied upon the appellant's 
report that he did "fairly well" prior to his entrance 
into service, but this statement contradicts in-service 
admissions that his pre-service anxiety was "so crippling 
he ha[d] been unable to stay in school or function 
effectively at work."  In this case, the Board finds that 
the appellant's recitation of symptoms and treatment to 
Dr. Kazaglias is not reliable.  Accordingly, the diagnoses 
by Dr. Kazaglias are also not reliable, particularly when 
viewed in light of the overwhelming and contrary evidence 
of record.  See Swann v. Brown, 5 Vet. App. 229 (1993) (an 
opinion based upon history provided by a claimant can be 
no better than facts alleged by the claimant).

Furthermore, the diagnoses of Prolonged Depressive 
Adjustment Reaction and Prolonged Post-Traumatic Disorder 
by Dr. Kazaglias appear to conflict with his clinical 
records which only note diagnoses of personality disorder, 
depression, obesity, sleep apnea and chronic pain 
syndrome.  The Board must assume that Dr. Kazaglias found 
the appellant as manifesting symptoms capable of 
supporting a post-traumatic stress disorder (PTSD) 
diagnosis, but Dr. Kazaglias has not delineated which 
specific PTSD criteria have been met nor does he support 
his clinical diagnosis with psychological testing.  On the 
other hand, the December 1996 examination report, which is 
based on a thorough review of the claims folder, 
specifically found that the appellant did not have 
symptoms of PTSD.  Additionally, the appellant's 
psychological testing prior to Dr. Kazaglias' diagnosis 
strongly suggests that the appellant is endorsing symptoms 
which do not exist in an attempt to obtain disability 
benefits.  The Board, therefore, places more probative 
weight to the overwhelming evidence that the appellant 
does not manifest an acquired psychiatric disorder.

Finally, the appellant's attorney has raised argument that 
the Board should assign special weight to the opinion by 
Dr. Kazaglias as he has had "substantial time and 
opportunity to evaluate" the appellant.  The actual 
treatment given to the appellant by Dr. Kazaglias is a 
factor the Board observes in evaluating the relative 
weight to assign to his opinion, but the Board notes that 
the treating physician rule, whereby additional 
evidentiary weight is given for opinion of a treating 
physician, does not apply in the VA system.  White v. 
Principi, 243 F. 3d 1378 (Fed. Cir. 2001).  The record 
reveals that the appellant has been treated within the 
Greenville Hospital System for a period spanning over 3 
decades, and the overwhelming assessments have been that 
the appellant manifests a personality disorder.  The 
Board, therefore, finds no persuasive reason to assign any 
additional probative weight to Dr. Kazaglias' opinion 
based merely on the fact that he has recently treated the 
appellant "every four weeks for the last 8 months."  
Moreover, the Board has considered the appellant's own 
opinion that he manifests an acquired psychiatric 
disorder, but finds that his lay opinion is not competent 
to establish the existence of a current psychiatric 
disability.  See Davis v. West, 13 Vet. App. 185 (1999) (a 
lay person is not competent to diagnose a psychiatric 
disorder).

Based upon the above, the Board finds that the 
preponderance of the medical evidence clearly establishes 
that the proper diagnosis for the appellant's psychiatric 
disorder, both now and while he was in service, is 
personality disorder.  Inasmuch as the regulations 
preclude service connection for a personality disorder, 
service connection must be denied.  38 U.S.C.A. § 5107 
(West Supp. 2001); 38 C.F.R. § 3.303(c) (2002).  In the 
absence of a current psychiatric disability, an analysis 
as to whether an acquired psychiatric disorder was 
incurred in or aggravated by service is not warranted.  
The benefit of the doubt rule does not apply as the 
preponderance of the evidence weighs against the claim.  
Ortiz v. Principi, 274 F. 3d. at 1365.  


ORDER

Service connection for a psychiatric disorder is denied.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

